Title: To John Adams from François Adriaan Van der Kemp, 15 February 1825
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and much respected Sir!
Olden barneveld 15 Febr. 1825.


It was my intention to have delay’d writing to you—till the great die was cast—but perusing Dr Morse’s—Revolution I was So Struck and delighted by your interesting Letters—to him mr. Niles and Judge Tudor, that I could not longer bereave me Self of the pleasure of  giving you my cordial thanks for these valuable Records. How deeply I regret, that your avocations did not permit you twenty years past, to enrich us with an History of that unparalleled Revolution—It would have been a monument to your fame, if nothing else had been accomplished by you—Your escritoire must contain a treasure of Documents for this purpose—but, you may Say, it Shall not be lost in the hands of my Son. Be it So—He may place this wreath around your bust, when you Shall have left your frends alone. May I Solicit to procure me the Letters of John Quincy Adams to Harrison Gray Otis—which I never Saw, and to ask George Washington Adams, if he can not recollect—that in 1820—one old New-yorker from Oldenbarneveld Spend a few happy days at Montezillo? if he can—why did He not make Him a present of his Oration delivered at Quincy, and mentioned in the North Am. Rev. Oct. 1824—He would have obtained my most cordial thanks But no one Seems to care about me in your neighbourhood, except good Mrs Quincy.
Is it not Some what Strange—that I must be informed from Monticello—"our frend Adams mind continues Strong and firm his memory Sound, his hearing perfect, and his Spirits good—but Both He and myself are at that term of life, when there is nothing before us to produce anxiety for its continuance.—as my Situation does not permit me, to make a new excursion to Massachusetts, which—could it be accomplished, would give me an inexpresable delight—my good frends there ought not to erase my name from their memory—although it may not be of any profit to them; By you—my Dear frend—I Shall not be forgotten—and my ardent wish and prayer is, that your last days may be your best days.
7. Febr. 1825—
Thus far I had written, now—my Dear and Respected Frend! now the rumours from Albany Spread through this village—whose truth I will not call doubt, althoug my Dear wife, So ardently longing that your prayers and wishes may already have been ed by our Heavenly Father, yet hesitates—compell me to break my Silence. Thirteen States have declared in favour of John Quincy Adams—John Quincy Adams is gloriously elected the President of the United States!! what a victory! what thanksgivings are due to a bountiful God—and many of the wisest of the best will ardently join us in these—It is true, his Revered his dear Beloved mother can not join you in this praise, but your tremulous voice Shall with the Hosanna’s of your children your grand-children ascend to Heaven—and your prayers Shall be heard for his welfare—and of your Country, by our All mighty and Bountiful God
Now I ought to have been at Montezillo—So that I might have joined the Chorus—there I would have filled the lamper—and wished health and prosperity to President J. Q. Adams—and the name of Adams would have been heard through the Town of Quincy—would have resounded in Boston—and re-echoed through Massachusetts—and that noble Land of N. England. Neither of us two can expect to enjoy this blessing many days—but we have Seen the rising Sun—our children our frends Shall continue to rejoice, and admire it in its meridian glory—and the acclamations to his future Successors Shall be—Be brave as Washington—be wise as Adams—and follow them in their patriotic career.
Mrs. v. d. Kemp joins me cordially in this congratulations, while I remain with deep respect / Your affectionate and obliged / frend.

Fr. Adr. vander Kemp.


P.S. This instant I received from my Grand Son at Philadelphia the confirmation of the happy event of J. Q. Adams election as President of the U.S.

